Case 4:18-cv-01885-HSG Document 530-13 Filed 11/01/18 Page 1 of 3




       SHARRET EXHIBIT 402
               Case 4:18-cv-01885-HSG Document 530-13 Filed 11/01/18 Page 2 of 3




From:                              Sharret, Jonathan
Sent:                              Wednesday, January 24, 2018 1:52 PM
To:                                ckaufman@tklg-llp.com
Cc:                                #Philips Prosecution Bar; Acer.Philips-TKLGALL@tklg-llp.com;
                                   viceroy@matters.warrenlex.com; viceroy@wc.com; rsmith@mnat.com; Silver, Daniel
Subject:                           RE: Philips v. Acer


Craig, 
 
Thank you for your email. 
 
Please provide a list of the products for which Acer has now produced source code and please let us know if this 
production of source code is complete for each product or is missing code for an accused functionality (e.g., the 
keyboard and launcher). 
 
With respect to your production of documents excluding the non‐all‐in‐one desktop computers, I don’t believe we 
reached a resolution on my email of December 20, 2017 regarding past sales or the release of new products between 
now and trial. The last correspondence I have on this issue is from you on this same date indicating that you would 
consider my email and respond in due course. 
 
I am available to discuss this and document production for non‐all‐in‐one desktop computers. Please let me know when 
would be convenient for you and we can set up a call. 
 
Best regards, 
Jonathan 
 
Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio

 
From: Craig Kaufman [mailto:ckaufman@tklg-llp.com]
Sent: Wednesday, January 24, 2018 1:35 PM
To: Sharret, Jonathan
Cc: #Philips Prosecution Bar; Acer.Philips-TKLGALL@tklg-llp.com; viceroy@matters.warrenlex.com; viceroy@wc.com;
rsmith@mnat.com; Silver, Daniel
Subject: Philips v. Acer
 
Jonathan, 
 
I write to provide an update on the production of documents relating to products that were identified in Philips’ Third 
Supplemental Identification of accused products. 
 
                                                            1
                    Case 4:18-cv-01885-HSG Document 530-13 Filed 11/01/18 Page 3 of 3
1. Source code. We have produced additional source code for certain newly accused products on the source code 
computer. It is available for inspection at our office in Redwood Shores. 
2. With the exception of non‐all‐in‐one desktop computers, we have received, and are in the process of producing, 
relevant documents for each product that could be located after a reasonable search. We are producing them on a 
rolling basis as they are processed.  
3. With respect to non‐all‐in‐one desktop computers, which were first accused of infringement in the Third 
Supplemental Identification of accused products, we should have a short call to see if we can short‐circuit some of the 
production issues for these products. 
 
 
Best regards, 
 
Craig 
 
 
                Craig R. Kaufman | Partner
                  TECHKNOWLEDGE LAW GROUP LLP
                  100 Marine Parkway · Suite 200 · Redwood Shores,
                  CA 94065
                  Direct:(650) 517-5225 | Email: ckaufman@tklg-
                  llp.com

CONFIDENTIALITY STATEMENT: The information in this email may be confidential and/or privileged. This email is intended to be reviewed by only the
individual or organization named above. If you are not the intended recipient or an authorized representative of the intended recipient, you are hereby
notified that any review, dissemination or copying of this email and its attachments, if any, or the information contained herein is prohibited. If you have
received this email in error, please immediately notify the sender by return email and delete this email from your system.
 




                                                                             2
